


110 HR 2438 IH: Clean Up Government Act of

U.S. House of Representatives
2007-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2438
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2007
			Mr. Jordan of Ohio
			 (for himself and Mr. Ellsworth)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to deter public
		  corruption.
	
	
		1.Short titleThis Act may be cited as the
			 Clean Up Government Act of
			 2007.
		2.Application of
			 mail and wire fraud statutes to licences and other intangible
			 rightsSections 1341 and 1343
			 of title 18, United States Code, are each amended by striking money or
			 property and inserting money, property, or any other thing of
			 value.
		3.Venue for Federal
			 offenses
			(a)Venue includes
			 any district in which conduct in furtherance of an offense takes
			 placeSubsection (a) of
			 section 3237 of title 18, United States Code, is amended to read as follows:
				
					(a)Except as
				otherwise provided by law, an offense against the United States may be inquired
				of and prosecuted in any district in which any conduct required for, or any
				conduct in furtherance of, the offense took place, or in which the offense was
				completed.
					.
			(b)Conforming
			 amendments
				(1)Section
			 headingThe heading for section 3237 of title 18, United States
			 Code, is amended to read as follows:
					
						3237.Offense taking
				place in more than one
				district
						.
				(2)Table of
			 sectionsThe table of sections at the beginning of chapter 211 of
			 title 18, United States Code, is amended so that the item relating to section
			 3237 reads as follows:
					
						
							3237. Offense taking place in more than
				one
				district.
						
						.
				4.Theft or bribery
			 concerning programs receiving Federal financial assistanceSection 666(a) of title 18, United States
			 Code, is amended by striking ten years and inserting 20
			 years.
		5.Penalty for
			 section 641 violationsSection
			 641 of title 18, United States Code, is amended by striking ten
			 years and inserting 20 years.
		6.Bribery and
			 graftSection 201 of title 18,
			 United States Code, is amended—
			(1)in subsection (b),
			 by striking fifteen years and inserting 30 years;
			 and
			(2)in subsection (c),
			 by striking two years and inserting five
			 years.
			7.Addition of
			 District of Columbia to theft of public money offenseSection 641 of title 18, United States Code,
			 is amended by inserting the District of Columbia or before
			 the United States.
		8.Clarification of
			 crime of illegal gratuitiesParagraphs (A) and (B) of section 201(c)(1)
			 of title 18, United States Code, are each amended by inserting the
			 official’s official position or before any official
			 act.
		9.Clarification of
			 definition of official actSection 201(a)(3) of title 18, United States
			 Code, is amended by striking any decision and all that follows
			 through profit and inserting any decision or action
			 within the range of official duty of a public official.
		10.Amendment of the
			 sentencing guidelines relating to certain crimes
			(a)Directive to
			 Sentencing CommissionPursuant to its authority under section
			 994(p) of title 28, United States Code, and in accordance with this section,
			 the United States Sentencing Commission forthwith shall review and amend its
			 guidelines and its policy statements applicable to persons convicted of an
			 offense under sections 201, 641, 666, 1962 of title 18, United States Code in
			 order to reflect the intent of Congress that such penalties be increased in
			 comparison to those currently provided by guidelines and policy
			 statements.
			(b)RequirementsIn carrying out this subsection, the
			 Commission shall—
				(1)ensure that the sentencing guidelines and
			 policy statements reflect Congress’ intent that the guidelines and policy
			 statements reflect the serious nature of the offenses described in paragraph
			 (1), the growing incidence of such offenses, and the need for an effective
			 deterrent and appropriate punishment to prevent such offenses;
				(2)Consider the
			 extent to which the guidelines may or may not appropriately account
			 for
					(A)the potential and
			 actual harm to the public and the amount of any loss resulting from the
			 offense;
					(B)the level of
			 sophistication and planning involved in the offense;
					(C)whether the
			 offense was committed for purposes of commercial advantage or private financial
			 benefit;
					(D)whether the
			 defendant acted with intent to cause either physical or property harm in
			 committing the offense;
					(E)the extent to
			 which the offense represented an abuse of trust by the offender and was
			 committed in a manner that undermined public confidence in the federal, state
			 or local government; and
					(F)whether the
			 violation was intended to or had the effect of creating a threat to public
			 health or safety, injury to any person or even death;
					(3)assure reasonable
			 consistency with other relevant directives and with other sentencing
			 guidelines;
				(4)account for any
			 additional aggravating or mitigating circumstances that might justify
			 exceptions to the generally applicable sentencing ranges;
				(5)make any necessary
			 conforming changes to the sentencing guidelines; and
				(6)assure that the
			 guidelines adequately meet the purposes of sentencing as set forth in section
			 3553(a)(2) of title 18, United States Code.
				
